DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
2.	Amendments to claim 1 have been entered in the above-identified application. Claims 1-12 are pending and under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (US 2012/0115976 A1).  
 	Igarashi et al. disclose a UV-curable optical resin adhesive composition (equivalent to the optically clear adhesive of the claimed invention) which is excellent in transparency (thus meeting the limitation that the adhesive is optically clear), adhesive reliability and durability and suitable for rework (repair) without an adverse influence on the brightness, the contrast and the Quality of a display image.  The UV-curable optical resin adhesive composition is used for filling a gap between an image display panel and a protective cover plate (thus meeting the limitations of claim 10 which recites an optical laminate with a first substrate, a second substrate, and an optically clear adhesive there between), and comprises: (A) an acryl polymer having a (meth)acryloyl group at its side chain (equivalent to the polymer of an acrylic monomer composition of the claimed invention) and (B) a photopolymerization initiator. The acryl polymer (A) may be an acryl polymer having a (meth)acryloyl group and a hydroxyl group at its side chain and in that case the UV-curable optical resin adhesive composition is excellent in transparency and reworking (repairing) efficiency and more excellent in adhesive reliability. The UV-curable optical resin adhesive composition may further comprise a monofunctional (meth)acrylate compound as a reactive diluent in which case the UV-curable optical resin adhesive composition is improved in coatability with a reduced viscosity, and has improved adhesiveness in a cured state.  The specific acryl polymer (A) as an essential component is an acryl polymer having a hydroxyl group in addition to the (meth)acryloyl group at its side chain, and is prepared, for example, through a reaction of a vinyl polymer having a hydroxyl group at its side chain and a (meth)acryloyl-containing isocyanate compound. The vinyl polymer having the hydroxyl group at its side chain is a vinyl polymer prepared through a higher temperature continuous polymerization method by polymerizing a hydroxyl-containing vinyl monomer (equivalent to the hydroxyl group-containing monomer of the claimed invention), a non-hydroxyl-containing (equivalent to the monofunctional alkyl (meth)acrylate of the claimed invention) vinyl monomer and other vinyl monomer.  The vinyl polymer having the hydroxyl group at its side chain is preferably a liquid random copolymer having a weight average molecular weight of 500 to 20000 (thus meeting the limitation of claim 3 that state that the optically clear adhesive contains a hydroxyl group-containing acrylic oligomer having a molecular weight of at least 1,000 and at most 60,000).  Examples of the hydroxyl-containing vinyl monomer include hydroxyl-containing (meth)acrylates such as 2-hydroxyethyl (meth)acrylate, 4-hydroxybutyl (meth)acrylate, hydroxypropyl (meth)acrylate, pentaerythritol (meth)acrylate and glycerin (meth)acrylate, which may be used either alone or in combination.  It is particularly preferred to use hydroxyethyl (meth)acrylate, because it ensures advantageous random copolymerization. Examples of the non-hydroxyl-
(meth)acrylate, lauryl (meth)acrylate, styryl (meth)acrylate, isobornyl (meth)acrylate, dicyclopentanyl (meth)acrylate, tricyclodecyl (meth)acrylate, tetrahydrofurfuryl (meth)acrylate, glycidyl (meth)acrylate, cyclohexyl (meth)acrylate, 2-methoxyethyl (meth)acrylate, dimethylaminoethyl (meth)acrylate, chloroethyl (meth)acrylate and trifluoroethyl (meth)acrylate, which may be used either alone or in combination (thus meeting the limitation of claims 7 which states that the monofunctional alkyl (meth)acrylate has a straight-chain alkyl group with from 4 to 12 carbon atoms).   It is particularly preferred to use butyl (meth)acrylate, 2-ethylhexyl (meth)acrylate, lauryl (meth)acrylate or cyclohexyl (meth)acrylate, which has an ester residue having not less than one and not greater than 20 carbon atoms, because the resulting cured product satisfies requirements for the flexibility and the tack-free property.  
	In paragraph 0027, Igarashi et al. specifically states that the proportions of the hydroxyl-containing vinyl monomer and the non-hydroxyl-containing vinyl monomer to be used for the polymerization reaction are properly determined so as to provide a liquid random copolymer having a hydroxyl equivalent (OHV) of about 5 to about 200 mg KOH/g attributable to the vinyl polymer having the hydroxyl group at its side chain.  
(meeting the limitation that the number of moles of OH in 100 g of the adhesive being at least 0.30 and at most 0.90, as recited in claim 1). If the hydroxyl equivalent (OHV) is excessively small, the resulting UV-curable optical resin adhesive composition is liable to be insufficient in crosslinking density, strength, transparency, adhesiveness, solvent resistance and chemical resistance in a cured state.  If the hydroxyl equivalent (OHV) is excessively great, the resulting UV-curable optical resin adhesive composition is liable to have a higher glass transition temperature (Tg) and a higher elastic modulus in a cured state, failing to exhibit sufficient adhesiveness. The photopolymerization initiator (B) to be used together with the specific acryl polymer (A) serves as an ultraviolet radiation (UV) curing agent, and may be a photoradical polymerization initiator, a photo-cation polymerization initiator or the like.  Where the , the photoradical polymerization initiator is preferably used in order to prevent the corrosion of ITO. The UV-curable optical resin adhesive composition may further comprise monofunctional (meth)acrylate compound as a reactive diluent. The proportion of the monofunctional (meth)acrylate compound as the reactive diluent is preferably 5 to 200 parts by weight, more preferably 10 to 100 parts by weight, based on 100 parts by weight of the acryl polymer (A) having the (meth)acryloyl group at its side chain.  If the amount of the monofunctional (meth)acrylate compound to be added is excessively small, it is difficult to sufficiently improve the adhesiveness of the UV-curable optical resin adhesive composition.  If the amount of the monofunctional (meth)acrylate compound to be added is excessively great, the resulting UV-curable optical resin adhesive composition tends to be poorer in coatability with a lower viscosity. The UV-curable optical resin adhesive composition thus prepared is cured, for example, by irradiation with ultraviolet radiation (meeting the limitation of claim 9) by means of a UV lamp.  (See Abstract and 0003-0005, 0009, 0014-0048).  
	With regards to the limitation that the adhesive composition comprises at least 0.09 mass% and less than 50 mass% of a monofunctional alkyl (meth)acrylate (as recited in claim 1) and contains more than 50 mass% of the hydroxyl group-containing monomer (as recited in claim 2), it would have been obvious to one having ordinary skill in the art to optimize the concentration of each component given that concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties and further given that Igarashi et al. specifically establishes that the concentration of each component is a result effective variable by stating that the proportions of the hydroxyl-containing vinyl monomer and the non-hydroxyl-containing vinyl monomer to be used for the polymerization reaction are properly determined so as to provide a liquid random copolymer having a hydroxyl equivalent (OHV) of about 5 to about 200 mg KOH/g and if the hydroxyl equivalent (OHV) is excessively small, the resulting UV-curable optical resin adhesive composition is liable to be insufficient in crosslinking density, strength, transparency, adhesiveness, solvent resistance and chemical 
	Although the limitation that the number of moles of OH in 100 g of the adhesive being at least 0.30 and at most 0.90 (as recited in claim 1) is taught by Igarashi et al. in paragraph 0027, the Examiner would like to also point out that Igarashi et al. have also established that the OH equivalent (or number of moles of OH), can be optimized by changing the proportions of the hydroxyl-containing vinyl monomer and the non-hydroxyl-containing vinyl monomer to be used in the adhesive. 
	The composition taught by Igarashi et al. does not use water and hence meets the limitation that the adhesive is nonaqueous (as recited in claim 4)
	With regards to the limitations that the dielectric constant of the adhesive is at least 8.0 at 100 kHz (as recited in claim 5), that the a storage modulus G' of the adhesive is at least 1 x 103 Pa and at most 5x 106 Pa at 25°C and 1 Hz (as recited in claim 8), and the limitation of the storage modulus G' of the adhesive before UV crosslinking and after UV crosslinking (as recited in claim 9), the Examiner takes the position that such property limitations are inherent in the adhesive taught by Igarashi et al. given that the specific composition taught by Igarashi et al. and that of the claimed invention are identical.  

4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (US 2012/0115976 A1) in view of Su (US 5,013,631).    
	Igarashi et al., as discussed above, do not teach that the acrylic monomer composition further contains an alkoxyalkyl (meth)acrylate. 
	However, Su discloses UV curable conformal coatings which possesses low moisture permeability and good electrical properties. The coatings are a mixture of a urethane, reactive acrylate diluents, and UV photoinitiators. After electronic components have been mounted on printed wiring boards, a conformal coating is usually applied to the boards to protect the components from hostile environments such as high humidity and the presence of corrosive vapors. Conformal coatings that (equivalent to the alkoxyalkyl (meth)acrylate of the claimed invention and meeting the limitations of claim 6), tripropyl glycol diacrylate and mixtures thereof may be used. The reactive acrylate diluents are preferably present in an amount of about 20 to 60% by weight. (See Abstract, Column 1, lines 5-10, and Column 4, lines 45-68). 
 	Accordingly, it would have been obvious to one having ordinary skill in the art to use a alkoxyalkyl (meth)acrylate.as a reactive diluent in the adhesive composition taught by Igarashi et al. given that Igarashi et al. state that their UV-curable optical resin adhesive composition may comprise monofunctional (meth)acrylate compounds as a reactive diluent and Su teaches that alkoxyalkyl (meth)acrylate reactive diluents reduce the viscosity of the resin, improve the storage stability of the resin and the reactive acrylate diluents possess good solvency characteristics and have low moisture permeability in the final cured coating.

5.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (US 2012/0115976 A1) in view of Furui et al. (US 2015/0260882 A1).   
	Igarashi et al. do not teach that their UV curable adhesive is used with an electrostatic capacitance-type touch panel in an on-cell or in-cell touch panel.
	However, Furui et al. disclose touch panel capable of imparting a variety of characteristics such as anti-glare properties and preventing the scintillation of image light in ultrahigh-definition display elements. The touch panel includes an optical sheet as a component and examples of touch panels include electrostatic capacitance-type touch panels. The electrostatic capacitance-type touch panels are classified into surface 
Accordingly, it would have been obvious to one having ordinary skill in the art to use the adhesive taught by Igarashi et al. in the electrostatic capacitance-type touch panels taught by Furui et al. given that Furui et al. teach that the electrodes on electrostatic capacitance-type touch panels can be attached via adhesives and Igarashi et al. teach that their adhesives can be used in touch panels.    

Response to Arguments
6.	Applicant's arguments filed on February 2, 2021 have been fully considered but they are not persuasive. Applicants traverse the rejection of claims 1-5 and 7-10 under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (US 2012/0115976 A1), the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (US 2012/0115976 A1) in view of Su (US 5,013,631), and the rejection of claims 11 and 12 under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (US 2012/0115976 A1) in view of Furui et al. (US 2015/0260882 A1) and submit that claim 1 has been amended to recite an optically clear adhesive sheet whereas Igarashi et al. teach a UV-curable optical resin adhesive composition in liquid form. 
However, the Examiner would like to point out that page 18, lines 6-18 of the as-filed instant Specification specifically states “Of the monomer components shown in Tables 2, 3, and 4, the monomers other than the crosslinking agents (ABP and HDDA) and the chain-transfer agent (IOTG), and 0.15 parts by mass of Irgacure (registered trademark) 184 were used to prepare a premix. The monomer premix was partially polymerized by exposing it to UV rays in a nitrogen-rich atmosphere, and a coatable syrup having a viscosity of approximately 2 Pa*s (2,000 cP) was obtained. Next, 0.5 parts by mass of Irgacure (registered trademark) 184 and the remaining monomers (crosslinking agent and chain-transfer agent) or oligomers, when used, were added and mixed into the syrup, and bubbles were removed.The obtained viscous mixture was knife-coated with a thickness of 100 pm between two silicone-treated release liners. Next, the resulting coating material was exposed to low-intensity UV rays (total energy: 1,200 mJ/cm2) having a maximum spectrum output of from 300 to 400 nm at 351 nm so as to obtain an OCA sheet” and Paragraph 0065 of Igarashi et al. (US 2012/0115976 A1) state that “A gap defined between two 1-mm thick slide glass plates spaced from each other via 100 micron thick spacers was filled with the UV-curable optical resin adhesive composition, which was in turn cured by irradiation with radiation emitted from a mercury lamp (10 mW/cm2) through the slide glass plates for 5 minutes (at a cumulative dose of 3000 mJ/cm2) in a nitrogen gas stream. Thus, a measurement test sample was prepared” and paragraph 0068 states that “The UV-curable optical resin adhesive composition was poured in an uncured state up to a gauge line in a measuring cylinder and weighed, whereby the specific gravity of the UV-curable optical resin adhesive composition in the uncured liquid state was determined. On the other hand, the UV-curable optical resin adhesive composition was irradiated with ultraviolet radiation at a cumulative dose of 3000 mJ/cm2 to be cured, whereby a test sample (cured product) was prepared.” Hence, the adhesive composition of Igarashi et al. (US 2012/0115976 A1) is also formed into a sheet and meets the limitations of the claimed invention. Amended claim 1 recites “an optically clear adhesive sheet” but not a free-standing sheet and does not preclude the presence of other layers around the sheet. 
Furthermore, all limitations of claims 10-12 are met by Igarashi et al. (US 2012/0115976 A1) whether the adhesive is a coating, a film or a sheet given that the laminate structure is specifically taught by Igarashi et al.
Hence, the above rejections are maintained. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SHEEBA AHMED/           Primary Examiner, Art Unit 1787